   Case: 4:21-mj-05014-NAB Doc. #: 5 Filed: 04/19/21 Page: 1 of 2 PageID #: 67




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 IN THE MATTER OF THE SEARCH OF:                             )
                                                             )
 IN THE MATTER OF THE SEARCH OF THE                          ) No. 4:21 MJ 5014 NAB
 PREMISES OF 2 CHANTILLY COURT, LAKE                         ) FILED UNDER SEAL
 ST. LOUIS, MO 63367. FURTHER DESCRIBED                      )
 AS: A TWO-STORY RED BRICK HOUSE                             )
 WITH WHITE SHUTTERS AND WHITE                               )
 COLUMNS IN THE FRONT WITH AN                                )
 ATTACHED TWO-CAR GARAGE.                                    )
 HEREINAFTER IDENTIFIED AS “THE                              )
 PREMISES.” THIS PREMISES IS IDENTIFIED
 IN ATTACHMENT A.

         GOVERNMENT’S MOTION FOR ORDER UNSEALING DOCUMENTS

       COMES NOW the United States of America, by and through Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Matthew T. Drake, Assistant United

States Attorney for said District, and moves the Court for an order directing the Clerk of the

District Court, without further notice to the government, to unseal the search warrant(s) along

with the application, affidavit, return and other related documents filed in this matter.

       Dated this 19th day of April 2021.

                                              Respectfully submitted,

                                              SAYLOR A. FLEMING
                                              United States Attorney

                                              s/Matthew T. Drake
                                              MATTHEW T. DRAKE, #46499MO
                                              Assistant United States Attorney
   Case: 4:21-mj-05014-NAB Doc. #: 5 Filed: 04/19/21 Page: 2 of 2 PageID #: 68




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 IN THE MATTER OF THE SEARCH OF:                               )
                                                               )
 IN THE MATTER OF THE SEARCH OF THE                            )
 PREMISES OF 2 CHANTILLY COURT, LAKE                           ) No. 4:21 MJ 5014 NAB
 ST. LOUIS, MO 63367. FURTHER DESCRIBED                        ) FILED UNDER SEAL
 AS: A TWO-STORY RED BRICK HOUSE WITH                          )
 WHITE SHUTTERS AND WHITE COLUMNS IN                           )
 THE FRONT WITH AN ATTACHED TWO-CAR                            )
 GARAGE. HEREINAFTER IDENTIFIED AS                             )
 “THE PREMISES.” THIS PREMISES IS                              )
 IDENTIFIED IN ATTACHMENT A.


                ORDER TO UNSEAL SEARCH WARRANT DOCUMENTS

       This matter comes before the Court pursuant to a motion by the United States of America,

by and through its attorneys, Sayler A. Fleming, United States Attorney for the Eastern District of

Missouri, and Matthew T. Drake, Assistant United States Attorney for said District, requesting the

unsealing of the search warrant(s) along with its affidavit, application and return and other related

documents.

       IT IS ORDERED that the search warrant, along with its affidavit, application and return

and other related documents, presently sealed, be unsealed.



                                              ____________________________________
                                              HONORABLE NANNETTE A. BAKER
                                              United States Magistrate Judge

Dated this      day of April 2021.
